664 N.W.2d 847 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Louis B. OBERHAUSER, Jr., a Minnesota Attorney, Registration No. 80408.
No. C9-93-1342.
Supreme Court of Minnesota.
July 14, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action and a petition for temporary suspension under Rule 16, Rules on Lawyers Professional Responsibility (RLPR), against respondent Louis B. Oberhauser, Jr. Respondent filed an answer to the petition for disciplinary action and opposed temporary suspension. A hearing on the petition for temporary suspension was set on for July 15, 2003.
Respondent and the Director have entered into a stipulation for temporary suspension under Rule 16, Rules on Lawyers Professional Responsibility (RLPR).
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Louis B. Oberhauser, Jr., is temporarily suspended from the practice of law under Rule 16, RLPR. Respondent *848 shall comply with the requirements of Rule 26, RLPR.
IT IS FURTHER ORDERED that the hearing in this matter set on for July 15, 2003, is cancelled.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice